                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

GREGORY KARAS and ANDREA
THUNHORST,

                        Plaintiffs,                Case No. 19-CV-1291-JPS

v.

GENDLIN LIVERMAN & RYMER S.C.,                                     ORDER
ANDREW R. LIVERMAN, and
TIMOTHY J. RYMER,

                        Defendants.


         Plaintiffs have brought claims against Defendants for violations of

the Fair Labor Standards Act (“FLSA”) and Wisconsin’s wage and hour

laws. (Docket #1). On January 22, 2020, the parties notified the Court that

they had reached a settlement. (Docket #22). On January 31, 2020, they filed

a joint motion for approval of the settlement and to dismiss this action with

prejudice. (Docket #23). Private FLSA settlements require court approval.

Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986). The

Court has reviewed the parties’ motion and their settlement agreement and

agrees that the settlement is fair and reasonable. It will, therefore, grant

their motion to approve the settlement and dismiss this action.

         Accordingly,

         IT IS ORDERED that the parties’ joint motion for approval of their

settlement (Docket #23) be and the same is hereby GRANTED; and

         IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice and without costs to any party.

         The Clerk of the Court is directed to enter judgment accordingly.



     Case 2:19-cv-01291-JPS Filed 01/31/20 Page 1 of 2 Document 25
    Dated at Milwaukee, Wisconsin, this 31st day of January, 2020.

                              BY THE COURT:



                              ____________________________________
                              J. P. Stadtmueller
                              U.S. District Judge




                          Page 2 of 2
Case 2:19-cv-01291-JPS Filed 01/31/20 Page 2 of 2 Document 25
